Citation Nr: 9924842	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of right ring finger injury.

2.  Entitlement to service connection for residuals of left 
little and ring finger injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1971 to 
February 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) New 
Orleans Regional Office (RO) rating decision which in August 
1995 denied an increased (compensable) rating for the 
service-connected right ring finger disability, and in 
October 1995 denied service connection for disability of the 
left little and ring fingers.  In September 1997, the 
aforementioned issues were remanded to the RO for additional 
development of the evidence. 


FINDINGS OF FACT 

1.  The service-connected right ring finger disability is 
associated with X-ray evidence of arthritis, ankylosis, and 
deformity, and is productive of pain, swelling, and reduced 
mobility and ability to perform precise activities with the 
right hand.

2.  The veteran sustained left hand injuries in service; his 
current disability of the left little and ring fingers is 
likely the result of such in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for right ring 
finger disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5155, 5227 (1998).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his disability of the left little and ring fingers was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that his service-connected right ring finger disability has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claim.  
Thus, the Board is satisfied that the duty to assist has been 
met as to that matter.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for a right ring finger 
disability was granted by June 1980 RO rating decision, and a 
noncompensable evaluation was assigned.  That decision was 
based on the veteran's service medical records and post-
service clinical evidence (consisting of April 1980 VA 
medical examination report) showing that the disability had 
its onset in service.  

An undated and illegibly signed note (apparently from W. 
Akins, M.D.) reveals a complaint of "double jointed 
fingers" and indicates a report of "multiple jamming 
injuries to both hands during service;" the fingers were 
reportedly beginning to "lock."  

On VA medical examination in April 1980, the veteran 
indicated, in pertinent part, that he experienced right ring 
finger pain since an injury during service.  X-ray study of 
the right hand revealed soft tissue swelling and lateral 
subluxation at the proximal interphalangeal joint of the 
right ring finger.  On examination, relaxation of extensor 
tendons of the right fourth finger was diagnosed.

In May 1995, the veteran submitted color photographs 
depicting, in pertinent part, his right hand and evidencing a 
right ring finger deformity.

On VA medical examination in July 1995, the veteran indicated 
that he was unable to close his right hand in a normal 
fashion.  On examination, synostosis of the proximal 
interphalangeal joint of the right ring finger was indicated; 
he was unable to bring the right ring finger closer than 4 
inches to the thumb and was unable to touch the transverse 
fold with the ring finger; grip-strength of the hand was 
"fairly good," but some loss of dexterity was noted.  X-ray 
study of the right hand revealed an old fracture of the ring 
finger and synostosis.  Reduced function of the right hand 
due to old fracture of the ring finger with synostosis of the 
proximal interphalangeal joint was diagnosed.  

Medical records from T. Davis, M.D., from April 1991 to 
January 1998, reveal intermittent treatment associated with 
various symptoms and illnesses but do not indicate treatment 
associated with the service-connected right ring finger 
disability.

On VA fee-basis orthopedic examination in April 1998, 
including the examiner's review of the claims file, the 
veteran indicated that his employment involved use of hands 
to perform activities such as cutting wood and horse riding.  
He indicated that he was unable to put on gloves because of 
swelling of the fingers but noted that he was able to perform 
activities such as placing the right hand into his pocket and 
reaching for objects without difficulty; reportedly, he was 
able to perform activities such as lifting and grasping 
objects but had difficulty performing fine activities and was 
unable to work with his hands in confined places; he 
indicated that he was taking Motrin 600 mgs (for pain).  On 
examination, the proximal interphalangeal joint of the right 
ring finger was swollen and flexion of that finger was 3/4-inch 
from the crease; pulses, sensation, and circulation were 
normal; there was no evidence of laxity of ligaments; a 30-
degree ulnar angulation of the finger was noted.  X-ray study 
of the right hand, as compared to previous study in July 
1995, revealed further deterioration involving the proximal 
interphalangeal joint of the ring finger.  Degenerative 
arthritis of the right ring finger was diagnosed.  The 
examiner indicated that the subjective complaints of pain 
were adequately supported by objective evidence; the veteran 
was noted to be unable to perform full work status with his 
right hand due to lack of full motion, angulation, and 
deformity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in evaluating the residual disability include less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, pain on movement, swelling, deformity or 
atrophy of disuse, or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); Cf. 38 C.F.R. 
§ 4.59 (1998).

With regard to rating of disabilities involving substantiated 
presence of degenerative or traumatic arthritis, Diagnostic 
Code 5003 provides that arthritis will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Codes 5200 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  For the purpose of rating disability from 
arthritis, multiple involvements of interphalangeal joints is 
considered a group of minor joint.  See 38 C.F.R. § 4.45(f).

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rule will be observed: with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cm) of the median transverse fold of the 
palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  38 C.F.R. § 4.71a.

Currently, the veteran's service-connected right ring finger 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, ankylosis of fingers other than the thumb, index 
finger, and middle finger, and a noncompensable rating is 
assigned (which is the only available schedular rating 
available under that Code).  A note to Code 5227 provides 
that extremely unfavorable ankylosis will be rated as 
amputation under the pertinent diagnostic code.

Under Diagnostic Code 5155, amputation of ring finger without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto, will be evaluated 10 percent disabling (for 
the ring finger of either the major or minor hand).  If the 
amputation was with metacarpal resection (more than one half 
of the bone lost), a 20 percent evaluation will be assigned 
(again, whether it involves the ring finger of the minor or 
major hand).

Based on the entire evidence of record, as discussed above, a 
10 percent rating for the veteran's service-connected right 
ring finger disability is warranted under Diagnostic Code 
5155.  The entirety of the evidence demonstrates that 
symptomatology associated with the veteran's service-
connected right ring finger disability underwent a gradual 
deterioration over time; X-ray study of that finger in April 
1980 revealed the presence of soft tissue swelling and 
lateral subluxation at the proximal interphalangeal joint; in 
July 1995, there was evidence of synostosis, inability to 
move the ring finger closer than 4 inches to the thumb, and 
inability to touch the transverse fold with that finger; in 
April 1998, the disability involving the interphalangeal 
joint of the right ring finger was shown to have undergone 
further deterioration, and there was evidence of swelling, 
deformity, 30-degree ulnar angulation, impairment of 
function, and reduced flexion.  Overall, on consideration of 
both subjective complaints of pain and functional impairment, 
consistent with 38 C.F.R. §§ 4.40 and 4.45, and objective 
evidence documenting the severity of the right ring finger 
disability, the Board is of the opinion that the rating 
criteria for a 10 percent rating have been met.  The service-
connected right ring finger disability is consistent with 
evidence of extremely unfavorable ankylosis which, as 
provided by note to Code 5227, is to be rated as amputation 
under Code 5155; as discussed above, amputation without 
metacarpal resection, proximal interphalangeal joint or 
proximal thereto will be evaluated 10 percent disabling.  

In this case, the evidence reveals that the service-connected 
right ring finger disability is productive of disability 
involving the proximal interphalangeal joint, and there is no 
indication of involvement of the metacarpal joint.  Thus, a 
20 percent rating therefor under Diagnostic Code 5155 (ring 
finger amputation with metacarpal resection) in wholly 
inappropriate based on the evidence of record.

Although the presence of arthritis of the right ring finger 
is shown by X-ray studies, an additional 10 percent rating 
for arthritis is not warranted under diagnostic Code 5003, as 
a separate disability rating may be assigned under this code 
if degenerative or post-traumatic changes affect 2 or more 
major joints or 2 or more minor joint groups.  In this case, 
the pertinent service-connected disability is manifested by 
arthritis of only a single minor joint (the proximal 
interphalangeal joint of the right ring finger), see 
38 U.S.C.A. § 4.45; a separate disability rating for 
arthritis of the right ring finger is therefore inappropriate 
and, most importantly, that disability is currently rated 
based on limitation of motion of the right ring finger (as it 
at least partially arises out of ankylosis of the proximal 
interphalangeal joint).  

The evidence of record before the Board does not reveal that 
the veteran's service-connected right ring finger disability 
causes him unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (1998).  Although such 
disability clearly is productive of functional impairment and 
impairment of the ability to perform full duties in his 
employment, as discussed on VA fee-basis examination in April 
1998, he is not shown to have required frequent periods of 
hospitalization or extensive medical treatment.  The entirety 
of the evidence of record does not show that his right ring 
finger disability ever has, or currently causes him 
exceptional hardship in an employment setting.  The rating of 
disabilities is based on average impairment of earning 
capacity in a civil occupation.  38 U.S.C.A. § 1155.  The 
basis for an assignment of a disability rating, therefore, is 
the interference with average civil employment.  The Board 
stresses that the current 10 percent disability rating under 
Code 5155 is based on extremely unfavorable ankylosis of that 
finger.  In cases such as this, where there is no evidence of 
an unusual disability picture associated with the pertinent 
disability, application of 38 C.F.R. § 3.321(b)(1) in lieu of 
the regular rating criteria, is deemed inappropriate.

Service connection claim

A review of the record indicates that the veteran's claim of 
service connection for disability of the left little and ring 
fingers is well grounded.  38 U.S.C.A. § 5107(a).  VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.  In this regard, the 
Board notes that the pertinent records have been obtained and 
associated with his claims folder.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules for claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records reveal a July (of 
unknown year) report of pain and abnormal extension of the 3rd 
digit of the left hand, reportedly due to a "jamming" 
injury; X-ray study of the left hand was within normal 
limits.  An October 1973 X-ray study of the left hand 
revealed a small soft tissue density adjacent to the radial 
aspect of distal proximal phalanx of the 5th digit, probably 
secondary to previous trauma, and an irregularity of the 
adjacent cortex of the proximal phalanx.  On service 
separation medical examination in January 1974, he indicated 
that the fingers of both hands were "messed up," but no 
disabilities involving the left little and ring fingers were 
noted on examination.  

On VA medical examination in April 1980, the veteran 
indicated that he experienced pain in the fingers of his left 
hand, noting that he had "jammed" the fingers.  X-ray study 
of the left hand revealed a "tiny" opacity possibly 
representing a small foreign body adjacent to the distal 
aspect of the 5th proximal phalanx, and mild degenerative 
changes in the proximal interphalangeal joint of the little 
finger.  No disability involving the left little or ring 
fingers was diagnosed on examination.

An undated clinical note, apparently from Dr. Akins, as 
identified above, reveals a report of in-service history of 
multiple jamming injuries to the fingers of both hands.

As indicated above, in May 1995, the veteran submitted color 
photographs depicting, in pertinent part, his left hand, 
showing the presence of deformities of the little and ring 
fingers.

On VA medical examination in July 1995, the veteran indicated 
that he sustained fractures of the left little and ring 
fingers during service between 1972 and 1974.  X-ray study of 
the left hand revealed, in pertinent part, evidence of a 
healed fracture of the little finger (without evidence of 
synostosis).  A healed fracture of the left little finger was 
diagnosed.

Medical records from Dr. Davis from April 1991 to January 
1998, as identified above, do not reveal treatment associated 
with any left little or ring fingers symptomatology.  

On VA fee-basis orthopedic examination in April 1998, 
including the examiner's review of the claims file, the 
veteran indicated that his duty assignment during service 
(from 1972 to 1974) included moving heavy boxes and, during 
the performance of such duties, he jammed his fingers.  On 
examination, degenerative arthritis involving the left little 
and ring fingers was diagnosed.  The examiner opined that it 
was at least as likely as not that the veteran's disability 
of the left little and ring fingers was etiologically related 
to his active service period between 1972 and 1974, and that 
there was no evidence based on which his in-service 
abnormality could be separated from the current abnormality.

Based on the foregoing, the Board finds that service 
connection for disability of the left little and ring fingers 
is warranted.  Although the veteran's service medical records 
do not show specific injury or trauma to the left hand, an 
abnormality involving the left little finger was shown by X-
ray study in October 1973.  Although symptomatology or 
disability involving the left little and ring fingers was not 
evident on service separation medical examination in January 
1974, he indicated at that time, that the fingers of both 
hands were "messed up."  

The veteran has indicated that he initially injured his left 
hand during active service, resulting in chronic 
symptomatology involving, in pertinent part, the left little 
and ring fingers.  The credibility of his contention 
regarding in-service left hand injury and subsequent symptoms 
of pain is presumed and is not contradicted by any available 
evidence of record.  As a lay person, he is not competent to 
render a medical diagnosis of chronic disability or provide a 
link between in-service left hand injury and current 
disability of the left little and ring fingers, see Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); yet, he is competent 
to provide an account of personally observable symptoms of 
pain.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
Also, the examining physician in April 1998 opined that the 
veteran's disability of the left little and ring fingers was 
more likely than no the result of in-service injury.  Thus, 
resolving the benefit of any doubt in the veteran's favor, 
the Board finds that the veteran's current disability of the 
left little and ring fingers is the direct result of in-
service traumatic injury.  38 C.F.R. § 3.102 (1998).


ORDER

A 10 percent rating for residuals of right ring finger injury 
is granted, subject to the law and regulations governing the 
payment of monetary awards.

Service connection for residuals of left little and ring 
finger injury is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

